THE THIRTEENTH COURT OF APPEALS

                                   13-15-00449-CV


                                Calvin Wayne McClain
                                         v.
                                Diana Alamar McClain


                                   On appeal from the
                     430th District Court of Hidalgo County, Texas
                             Trial Cause No. C-4008-13-J


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF PROSECUTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

December 10, 2015.